Citation Nr: 0814066	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-33 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to August 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran requested a video-conference hearing in 
connection with the current claim.  The hearing was 
subsequently scheduled and held in March 2008.  The veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD due to the lack 
of a diagnosis in June 1990.  The veteran did not appeal this 
decision and, therefore, this decision is final.

2.  The RO denied the veteran's claim to reopen his claim for 
service connection for PTSD in a rating decision of February 
1993 and a confirmed rating decision of May 1993.  The 
veteran did not appeal these decisions and, therefore, they 
are final.

3.  The evidence received subsequent to the May 1993 RO 
decision includes a private medical opinion and hearing 
testimony; this evidence does raise a reasonable possibility 
of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The RO's June 1990 decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2007).

2.  The RO's February 1993 and May 1993 decisions are final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).

3.  New and material evidence has been presented since the 
May 1993 decision denying the veteran's service connection 
claim for PTSD; thus, this claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's initial claim of service 
connection for PTSD in a rating decision dated June 1990 on 
the basis that the veteran did not have a current diagnosis 
of PTSD.  The veteran was notified of this decision in a 
letter dated August 8, 1990 and did not appeal.  Thus, the 
decision became final.

The RO denied the veteran's attempt to reopen his claim of 
service connection for PTSD in a rating decision dated 
February 1993 on the basis that the veteran failed to submit 
new and material evidence showing that he had a current 
diagnosis of PTSD.  The veteran was notified of this decision 
in a letter dated April 5, 1993 and did not appeal.  
Following the receipt of additional evidence, the RO issued a 
confirmed rating decision in May 1993 and provided notice to 
the veteran on May 17, 1993.  The veteran did not appeal and 
the decisions became final.  

The veteran sought to reopen his claim of entitlement to 
service connection for PTSD in a statement to the RO dated 
April 2005.  The RO reopened the veteran's claim based on the 
receipt of evidence showing a current diagnosis of PTSD but 
denied the claim on its merits in a rating decision dated 
December 2005 due to the lack of a confirmed in-service 
stressor.  The veteran timely perfected his appeal.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the February 1993 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that new and material evidence has been 
submitted in this case.  
 
The evidence of record at the time of the February and May 
1993 decisions consisted of the veteran's service medical 
records (SMRs), service personnel records (SPRs), post-
service VA treatment records, and a private medical opinion.  
The evidence since added to the record includes VA treatment 
records, a private medical opinion, and hearing testimony 
provided by the veteran in support of his claim.

The first pertinent medical evidence of record following the 
May  1993 denial is a November 2004 statement to the RO 
authored by R. Rivas, Ph.D. in which Dr. Rivas linked the 
veteran's PTSD to his service in Vietnam.  In particular, Dr. 
Rivas reviewed the veteran's "military discharge papers," 
and obtained a verbal history from the veteran concerning his 
claimed combat exposure.  Dr. Rivas stated that "[h]is 
verbal history is consistent with combat exposure and 
subsequent post-trauma difficulties.  All in all it is my 
professional opinion that [the veteran] has post trauma 
stress disorder chronic type and that his current GAF [Global 
Assessment of Functioning] rating is 60."  
    
Accordingly, the Board finds that the private medical opinion 
from Dr. Rivas constitutes new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for PTSD.  The Board notes that this 
evidence was not of record at the time of the February and 
1993 denials.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented; to this 
extent, the appeal is granted.


REMAND

As noted above, the Board reopened the veteran's claim of 
service connection for PTSD on the basis that the evidence of 
record, including the private medical opinion dated November 
2004 from Dr. Rivas, suggested that the veteran's PTSD was 
the result of his combat exposure in service.

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).  

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2007); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (February 8, 2000).  

If VA determines that the veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

In this case, the veteran contends that his PTSD is related 
to service, and particularly to various events he experienced 
while serving in the Army in the Republic of Vietnam.

Service personnel records (SPRs) reflect that the veteran had 
active service from July 1969 to August 1971, with service in 
the Republic of Vietnam from December 1970 to August 1971.  
The veteran was attached to "Btry D, 1BN 82d Arty, 
USARPAC," and his military occupational specialty (MOS) was 
listed as either "13B" (cannon crewmember) or "13A" (field 
artillery officer).  The veteran's DD-214 Form shows that he 
was awarded the National Defense Service Medal, Vietnam 
Service Medal, Republic of Vietnam Campaign Medal with "60" 
Device, Overseas Service Bars (2), and an Expert Marksman (M-
16) Badge.  

Service medical records (SMRs) associated with the veteran's 
claims file show that he was afforded a clinical evaluation 
and physical examination in August 1968 prior to entrance 
into service.  The clinical evaluation was essentially 
normal, and no psychiatric abnormalities were noted.  The 
veteran described his health as "good," and provided a 
medical history in which he specifically denied ever having 
depression or excessive worry, nervous trouble of any sort, 
or frequent or terrifying nightmares.

The veteran reported to sick call in March 1971 with 
emotional tension.  The veteran related a complicated history 
of family and severe financial problems.  These problems, 
according to the veteran, were exacerbated by his 
grandmother's death, his father's hospitalization for a 
chronic blood clotting condition, and his mother and sister 
each giving birth to a new child, the latter out of wedlock.  
The veteran was also stressed by the fact that he had not 
received mail in over one month.  His parents also refused to 
call the Red Cross because they did not want to worry him.  
Upon mental status examination, the examiner found no 
evidence of psychosis or thought disorder.  The impression 
was acute situational reaction.  The examiner recommended 
arranging an emergency leave or component assignment.    



The veteran was also afforded a clinical evaluation and 
physical examination in August 1971 prior to discharge from 
service.  The clinical evaluation was normal, and no 
psychiatric abnormalities were noted at that time.

Also of record is a private medical opinion dated April 1993 
from D. Hayes, R.N.  She indicated that she had known the 
veteran for approximately three and one-half years in both a 
personal and professional capacity.  D. Hayes indicated that 
she spoke with the veteran on several occasions regarding his 
increasing and ongoing depression, flashbacks, and 
nightmares.  D. Hayes noted that the veteran had recently 
been diagnosed as having PTSD, and she noted that the 
veteran's problems "appear to have occurred following his 
Army stint in Vietnam."

In January 2005, the veteran submitted a statement to the RO 
authored by R. Rivas, Ph.D. in which Dr. Rivas linked the 
veteran's PTSD to his service in Vietnam.  In particular, Dr. 
Rivas reviewed the veteran's "military discharge papers," 
and obtained a verbal history from the veteran concerning his 
claimed combat exposure.  Dr. Rivas stated that "[h]is 
verbal history is consistent with combat exposure and 
subsequent post-traumatic difficulties.  All in all it is my 
professional opinion that [the veteran] has post traumatic 
stress disorder chronic type and that his current GAF [Global 
Assessment of Functioning] rating is 60."  

Associated with the veteran's claims file is a VA PTSD 
Questionnaire dated May 2005.  The veteran described the 
following stressors:  "I eyewitnessed children, soldiers, 
and civilians being killed by enemy including friendly fire.  
All of these transcurred during my active duty service in 
South Vietnam."  The veteran listed the approximate dates of 
these events as happening between September 1970 and April 
1971 while he was assigned to the "D Co.196th Infantry Bn."  
The Board notes that there is no evidence of record to show 
that the veteran was in Vietnam in September 1970 or that he 
was attached to the 196th Infantry Battalion.

The RO received a statement from the veteran dated December 
2005 in which he stated that he had no additional evidence to 
submit in support of his claim of service connection for 
PTSD.  The veteran further stated that he witnessed several 
comrades, women, children, and elderly individuals being 
killed between September 1970 and April 1971 at Landing Zone 
Rawhide and Landing Zone Dottie.  The veteran indicated that 
he was stationed at Landing Zone Dottie around Christmas 
1970.  As the evidence of record does not currently confirm 
that the veteran was engaged in combat, the veteran's 
complete service personnel records should be requested on 
remand.  The RO should also request information concerning 
the activities of the veteran's unit for a portion of the 
time that the veteran was in Vietnam.

The RO denied the veteran's claim to reopen entitlement to 
service connection for PTSD in December 2005 on the basis 
that the veteran failed to provide sufficient evidence of a 
confirmed in-service stressor.  The veteran timely perfected 
his appeal.  In his substantive appeal dated October 2006, 
the veteran indicated that his PTSD was related to active 
duty in South Vietnam.  The veteran stated that he was 
assigned to "Battery D 1st Bn. 82nd Artillery between 
December 29 1970 thru August 3 1971 (LZ Raw Hide) forty five 
miles Northwest of Da Nang, South Vietnam."

The veteran also testified before the undersigned VLJ in May 
2008.  The veteran testified at that time about his claimed 
in-service stressful events.  The veteran indicated that he 
arrived in Vietnam around December 14 or 15, 1970.  The 
veteran stated that he contracted pneumonia shortly after 
arriving, and on the way to his "LD" or landing zone, he 
witnessed an infant sitting on top of a land mine.  The 
infant purportedly fell off of the land mine, causing the 
land mine to explode.  The veteran was required to continue 
driving over blood and body parts.  

The veteran also recounted numerous instances in which he 
treated wounded civilians, including children, at aid 
stations in "LD Dottie" and "LD Rawhide."  The veteran 
testified that he was stationed at LD Dottie for 
approximately five months.  The veteran recalled treating 
children with missing limbs, and seeing children with 
amputated legs who used tree branches for crutches.  He 
stated that he lost both friends and family members in 
Vietnam.  In addition, the veteran indicated that he took a 
tour of the morgue at Da Nang Air Base where he saw body 
parts, body bags, and aluminum caskets.  The veteran 
indicated that he was also attached to a self-contained 
artillery unit that fired "artillery rounds on life."  The 
veteran testified that while on active duty, he experienced 
"problems" at home.  The veteran reported continuous 
problems following discharge from service, including 
nightmares and flashbacks of children "blowing up." 

Under certain circumstances, VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
September 7, 2007 to the present.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA medical 
facilities and attempt to obtain medical 
treatment records that are dated from 
September 7, 2007 to the present.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
veteran during the course of the remand, 
provided that the veteran completes the 
required authorization forms.

2.  Attempt to obtain a complete copy of 
the veteran's service personnel records 
through the appropriate channels.  

3.  Prepare a letter asking the United 
States Army and Joint Services Records 
Research Center (JSRRC) to provide any 
information, including unit histories, 
operations reports, and morning reports 
for the "Btry D, 1BN 82d Arty, USARPAC" 
from December 14, 1970 to February 14, 
1970, that might corroborate the veteran's 
participation in combat or the occurrence 
of non-combat related stressors that he 
has reported.  If indicated by the JSRRC, 
the RO should contact the National 
Personnel Records Center (NPRC) and/or the 
National Archives and Records 
Administration (NARA).   

4.  In the event that the veteran is 
determined to have engaged in combat or the 
veteran has one or more verified in-service 
stressor(s), the veteran should be 
scheduled for a psychiatric examination.  
The claims file must be made available to 
and reviewed by the examiner.  If it is 
determined by the RO that the veteran did 
not engage in combat, the examiner should 
be informed that only the verified 
stressors detailed by the RO may be relied 
upon in providing a diagnosis of PTSD.  If 
the examiner believes that PTSD is an 
appropriate diagnosis and was caused by an 
in-service stressor, the examiner must 
identify which verified stressor(s) is/are  
responsible for the conclusion.  Any and 
all opinions expressed must be accompanied 
by a complete rationale.  If another 
psychiatric condition is diagnosed, the 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not (a probability of 50 percent or 
greater) related to the veteran's active 
military service.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


